Citation Nr: 0821219	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1945 to July 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for chronic bilateral hearing loss 
disability.  In May 2008, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
At the hearing, the veteran submitted a Motion to Advance on 
the Docket.  In June 2008, the Board granted the veteran's 
motion.  

A June 2006 written statement from the veteran's spouse may 
be reasonably construed as a claim for service connection for 
chronic tinnitus.  It appears that the RO has not had an 
opportunity to act upon the claim.  Therefore, the issue is 
referred to the RO for action as may be appropriate.


FINDING OF FACT

Chronic bilateral sensorineural hearing loss disability has 
been shown to have originated during active service.  


CONCLUSION OF LAW

Chronic bilateral sensorineural hearing loss disability was 
incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection, the Board observes that the RO issued a VCAA 
notice to the veteran in April 2006 which informed him of the 
evidence needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The April 2006 VCAA notice was issued prior to 
the June 2006 rating decision from which the instant appeal 
arises.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The VA has 
attempted to secure all relevant documentation to the extent 
possible.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).



II.  Service Connection

Service connection may be granted for chronic disability 
arising from chronic disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection for impaired hearing shall be 
established when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
or the thresholds for at least three of these frequencies are 
26 decibels; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records do not refer to 
bilateral hearing loss disability.  At his July 1946 physical 
examination for service separation, the veteran exhibited 
bilateral 15/15 auditory acuity.  Auditory acuity of 15/15 is 
normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

In his March 2006 claim for service connection, the veteran 
advanced that he sustained chronic bilateral hearing loss 
disability secondary to his inservice noise exposure.  

A March 2006 VA audiological evaluation indicates that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
-
75
LEFT
30
45
70
-
75

There is a notation of "not adequate for rating purposes."  
The Board believes that this comment refers to the absence of 
speech audiometric findings.  Such deficiency would affect 
the assignment of an evaluation under the relevant diagnostic 
criteria and not the establishment of service connection.  An 
assessment of bilateral sensorineural hearing loss disability 
was advanced.  The audiologist opined that "the veteran's 
military noise exposure is more likely than not a 
contributing factor to his hearing impairment."  

At the May 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that he was 
exposed to naval guns fired as practice while aboard naval 
ships in transit to Guam.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran has been diagnosed with chronic 
bilateral sensorineural hearing loss disability for VA 
purposes, which a VA audiologist attributed to the veteran's 
inservice noise exposure.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
reaffirmed the proposition that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record.  However, the Court also declared that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  In Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court, citing Kowalski, again emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran. 

In this case, the veteran reported to the VA examiner that he 
had a history of noise exposure in service during basic 
training, and there is no reason to doubt his credibility in 
this regard.  In fact, rather than embellishing the degree of 
noise exposure he experienced in service, the examination 
report contains no reference to being in the vicinity of the 
naval guns fired while on route to Guam, suggesting that the 
veteran did not make the examiner aware of all potential 
sources of noise exposure.  

In any event, a competent health care provider has suggested 
that in-service noise exposure was a contributing factor in 
the veteran's development of hearing loss.  In the absence of 
any competent evidence to the contrary, the Board finds that 
service connection for chronic bilateral sensorineural 
hearing loss disability is now warranted.  


ORDER

Service connection for chronic bilateral sensorineural 
hearing loss disability is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


